IN THE SUPREME COURT OF THE STATE OF NEVADA


                 AUSTIN KEITH GONZALEZ,                               No. 85532
                              Appellant,
                              vs.
                 BRIAN ANDY, AN INDIVIDUAL,                                   Fl            *
                                    Respondent.
                                                                              OCT 21 2022
                                                                                     TH A. 13MN
                                                                          C    •    SUPREME COURT
                                      ORDER DISMISSING APPEAL
                                                                               DE    TY OLER.K

                            Appellant's October 25, 2022, notice of withdrawal is construed
                 as a motion for voluntary dismissal. The motion is granted and this appeal
                 is dismissed. NRAP 42(b).
                            It is so ORDERED.


                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROWN

                                                          BY


                 cc:   Hon. Mark R. Denton, District Judge
                       Winner Booze & Zarcone
                       Richard F. Scotti
                       Eighth District Court Clerk




 SUPREME COURT
      OF
     NEVADA



CLERK'S ORDER

 (0) 1947                                                                          33gC7-